Exhibit 10.66

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

SUPPLEMENTAL RETIREMENT PLAN

FOR JEFFREY A. LINN

(As Amended and Restated Effective January 1, 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page SECTION I.   DEFINITIONS    1 SECTION II.   ELIGIBILITY FOR
BENEFITS    10 SECTION III.   CONTRIBUTIONS    11 SECTION IV.   BENEFITS    12
SECTION V.   VESTING OF BENEFITS    16 SECTION VI.   PAYMENT OF BENEFITS    16
SECTION VII.   INVESTMENT OF CONTRIBUTIONS    18 SECTION VIII.   ADMINISTRATION
AND INTERPRETATION OF THE PLAN    18 SECTION IX.   CLAIMS AND REVIEW PROCEDURE
   19 SECTION X.   BENEFITS PAYABLE ONLY FROM ASSETS OF THE COMPANY OR ANY TRUST
CREATED TO PAY BENEFITS    20 SECTION XI.   AMENDMENT AND TERMINATION    21
SECTION XII.   MISCELLANEOUS    21



--------------------------------------------------------------------------------

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

SUPPLEMENTAL RETIREMENT PLAN

FOR JEFFREY A. LINN

(As Amended and Restated Effective January 1, 2009)

Pennsylvania Real Estate Investment Trust (the “Company”) hereby amends and
restates this Supplemental Retirement Plan for Jeffrey A. Linn (the “Plan”) for
the purpose of continuing to provide Jeffrey A. Linn (the “Participant”) with
the retirement plan benefits (the “Benefits”) set forth herein. The Plan was
originally effective as of September 1, 1994 (the “Effective Date”). This Plan
is intended to continue to constitute an unfunded, nonqualified deferred
retirement plan.

The Benefits credited to the Participant’s account before January 1, 2005 were
fully vested so that such Benefits (plus earnings and losses thereon) are not
subject to the deferred compensation rules set forth in Section 409A of the
Internal Revenue Code and the final regulations issued thereunder. In order to
preserve the application of federal tax law other than Section 409A to such
Benefits, the terms and conditions governing such Benefits may not be materially
modified after October 3, 2004. In order to preserve such terms and conditions
and to set forth different terms and conditions applicable to the Participant’s
post-2004 Benefits, the Company and the Participant have agreed to amend and
restate this Agreement, as follows:

SECTION I. DEFINITIONS

For purposes of this Plan, the following words and phrases shall have the
following meanings unless a different meaning is plainly required by the
context:

(a) Accumulated Value. “Accumulated Value” shall mean, for any particular plan,
the value of the Company-provided contributions for the Participant to any
defined contribution plans determined without regard to any distributions and
the Participant’s accrued benefit in the case of a defined benefit plan (taking
into account any distributions received), calculated on a



--------------------------------------------------------------------------------

Plan Year basis, by assuming the value thereof increases each Plan Year by the
Assumed Interest Rate in effect for such Plan Year. Accumulated Value shall be
determined without regard to actual investment gains or losses.

(b) Actuarial Assumptions. “Actuarial Assumptions” shall mean the following:

 

  (i) Pre-Retirement Mortality – none

 

  (ii) Post-Retirement Mortality – 1983 IAM (Male Table with three (3) year
setback)

 

  (iii) Interest Rate – pre-retirement – the Assumed Interest Rate Interest Rate
– post-retirement – seven percent (7%) per year

 

 

(iv)

Salary Scale Rate – 4 1/2% per year

 

 

(v)

COLA Rate – 3 1/2% per year

(c) Age. “Age” shall mean the age of the person as of his nearest birthday.

(d) Assumed Interest Rate. “Assumed Interest Rate” shall mean the average yield
to maturity available on a U.S. Treasury obligation ten (10) years from maturity
as of the last day of the Plan Year. Such figure shall be computed by averaging
the closing yields published in The Wall Street Journal as of the last day of
the Plan Year and the last day of the next preceding Plan Year. The Assumed
Interest Rate may change from year to year, but it shall not be adjusted for
prior years.

(e) Average Annual Compensation. “Average Annual Compensation” shall mean the
result obtained by dividing by five (5) the sum of the Compensation received by
the Participant over the highest five (5) Plan Years of employment ending prior
to Normal Retirement Date or, if earlier, Disability, Death or Termination of
Employment, as the case may be. If the Participant is employed for less than
five (5) Plan Years, his Compensation shall be averaged over the

 

-2-



--------------------------------------------------------------------------------

number of Plan Years ending prior to the earlier of Termination of Employment or
Normal Retirement Date. If a Participant is employed for more than 1,000 hours
of service but is not employed for the full Plan Year, his Compensation for the
partial year of employment will be annualized. For purposes of this paragraph
(e), a Participant’s Compensation for the short Plan Year from September 1 -
December 31, 1998 will be annualized.

(f) Benefits. “Benefits” shall mean the Participant’s Retirement Benefit,
Termination Benefit, Disability Benefit, or Survivor Benefit, as the case may
be.

(g) Board of Trustees. “Board of Trustees” shall mean the Trustees of the
Company.

(h) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

(i) Change of Control. “Change of Control” shall mean:

 

  (1)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d) (3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of thirty percent (30%) or more
of the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subparagraph (1), the following acquisitions shall not constitute a
change of Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, (iv) any acquisition by any corporation

 

-3-



--------------------------------------------------------------------------------

 

pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subparagraph (3) below, or (v) any acquisition by any Person entitled to file
Form 13G under the Exchange Act with respect to such acquisition; or

 

  (2) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board of Trustees”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a trustee
subsequent to the date hereof whose election, or nomination for reelection by
the Company’s shareholders, was approved by a vote of at least a majority of the
trustees then comprising the Incumbent Board shall be considered as though such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of trustees
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Trustees; or

 

  (3)

approval by the shareholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than sixty percent (60%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting

 

-4-



--------------------------------------------------------------------------------

 

securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Voting Securities, (ii) no Person (excluding any employee benefit plan,
(or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, thirty percent
(30%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of trustees or directors
of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board of Trustees, providing for such Business Combination; or

 

  (4) approval by the shareholders of the Company or the Board of Trustees of a
complete liquidation or dissolution of the Company.

 

-5-



--------------------------------------------------------------------------------

(j) Company Retirement Plan Accumulated Value. “Company Retirement Plan
Accumulated Value” shall mean the sum of :

 

  (1) the Accumulated Value of the single-sum benefit paid (or projected to be
paid based on the assumptions used by such plan) to the Participant (or payable
if the Participant selected another form of payment or a rollover) from the
Company’s terminated defined benefit pension plan and any other terminated
retirement plan which may be maintained by the Company;

 

  (2) the Accumulated Value of the Company-provided contributions under any
money purchase pension plan, profit sharing plan, or Section 401(k) plan
(excluding employee elective contributions, matching contributions, and earnings
thereon, and the current year’s contribution to such plan);

 

  (3) the single-sum present value of the Company-provided accrued benefit under
any future defined benefit pension plan (based on the assumptions utilized by
such future plan); and

 

  (4) the Accumulated Value of the Participant’s Retirement Account under the
Plan, calculated without regard to the current Plan Year’s contribution.

Accumulated Value shall be computed as of the end of the Plan Year from the date
of distribution, transfer or rollover in the case of any terminated plan or as
of the last day of the Plan Year in the case of all other plans. Contributions
made on behalf of a Participant pursuant to a salary reduction agreement shall
not be considered as being provided by the Company. If the normal form of
benefit provided by such plans is other than a single-sum distribution, such
plan benefits shall be converted to a single-sum value or distribution, by using
the Actuarial Assumptions.

 

-6-



--------------------------------------------------------------------------------

(k) Compensation. “Compensation” shall mean the sum of the gross periodic salary
payments and bonuses received by the Participant during each Plan Year,
including gross periodic salary payments deferred by the Participant under any
Section 401(k) plan or cafeteria plan (as described in Section 125 of the Code)
maintained by the Company; provided, however, that the Participant’s
Compensation for the short Plan Year from September 1 - December 31, 1998 shall
be equal to his Compensation for the 1998 calendar year multiplied by one-third.
The Compensation of the Participant for any Plan Year shall not exceed the
greater of $150,000 or the applicable limitation in effect as of the beginning
of the Plan Year under Section 401(a)(17) of the Code. Compensation shall not
include (i) amounts paid to the Participant pursuant to this Plan or any other
qualified or nonqualified plan(s) of deferred compensation maintained by the
Company, or (ii) other fringe benefits. For purposes of calculating the Normal
Retirement Benefit, Compensation and the Section 401(a)(17) limitation shall be
projected to Normal Retirement Date, using the Salary Scale Rate and the COLA
Rate in paragraph (b) above, respectively.

(l) Covered Compensation. “Covered Compensation” shall have the same meaning as
provided under Section 401(1) of the Code and the regulations thereunder, as of
the beginning of each Plan Year.

(m) Disability. “Disability” shall mean the total and permanent inability of the
Participant to perform the duties of his position with the Company. The Plan
Administrator, in its reasonable discretion, shall determine, not later than
nine (9) months after the onset of the Participant’s disability, whether the
Participant is disabled for the purpose of this Plan; provided, however, in the
event the Participant disagrees with the Plan Administrator’s determination as
to whether or not the Participant is disabled, the Participant and the Plan
Administrator shall jointly

 

-7-



--------------------------------------------------------------------------------

appoint an independent medical doctor to determine whether or not the
Participant has suffered such disability and provided further that in the event
the Participant and the Plan Administrator cannot agree on an independent
medical doctor, the Chief of Internal Medicine at the Thomas Jefferson
University Hospital, 11th and Walnut Streets, Philadelphia, PA 19107, shall
determine whether or not the Participant has suffered such disability. The
determination of the independent medical doctor so utilized or appointed shall
be binding upon the Plan Administrator and the Participant.

(n) Employee. “Employee” shall mean Jeffrey A. Linn.

(o) Hours of Service. “Hours of Service” shall mean each hour for which the
Employee is paid, or entitled to payment, for the performance of services for
the Company or for any direct or indirect subsidiary of the Company.

(p) Normal Retirement Benefit. “Normal Retirement Benefit” means the projected
monthly benefit payable for life with ten (10) years certain, commencing at
Normal Retirement Date, equal to one-twelfth of the sum of (i) 1.958% times
Average Annual Compensation up to Covered Compensation at Normal Retirement Date
times Years of Service to twenty-five (25) years, and (ii) 2.5495% times Average
Annual Compensation at Normal Retirement Date in excess of his Covered
Compensation times Years of Service to twenty-five (25) years. For purposes of
projecting such benefit, the Actuarial Assumptions and the limitation of
Section 415(b) of the Code shall be used, with such limitation projected to the
Participant’s Normal Retirement Date.

(q) Normal Retirement Date. “Normal Retirement Date” shall mean the first day of
the month following the Participant’s sixty-fifth (65th) birthday.

 

-8-



--------------------------------------------------------------------------------

(r) Participant. “Participant” shall mean Jeffrey A. Linn, provided that he has
entered into the amended and restated Participation Agreement.

(s) Participation Agreement. “Participation Agreement” shall mean the written
agreement between the Participant and the Company, as amended and restated
effective January 1, 2009, whereby the Employee agrees to continue to
participate in this Plan and abide by its terms.

(t) Plan Administrator. “Plan Administrator” means the Company.

(u) Plan Year. “Plan Year” shall mean, prior to August 31, 1998, the period from
September 1 - August 31. There shall be a short Plan Year from September 1 -
December 31, 1998 and, effective January 1, 1999, “Plan Year” shall mean the
calendar year.

(v) Pre-2005 Retirement Account. “Pre-2005 Retirement Account” shall mean the
Participant’s Benefits, calculated as of December 31, 2004, and earnings and
losses thereon.

(w) Post-2004 Retirement Account. “Post-2004 Retirement Account” shall mean the
Participant’s Benefits that accrue after December 31, 2004, and earnings and
losses thereon.

(x) Retirement. “Retirement” shall mean the Participant’s Termination of
Employment after reaching his Normal Retirement Date.

(y) Retirement Account. “Retirement Account” shall mean the account maintained
for the Participant from which his Benefits will be paid.

(z) Termination of Employment. “Termination of Employment” shall mean the
Participant’s ceasing to be employed by the Company for any reason whatsoever,
whether on a voluntary or involuntary basis. Notwithstanding the preceding
sentence, the Participant shall only have incurred a termination of employment
from the Company for purposes of his Post-2004 Retirement Account if the
Participant has separated from service with all entities in the

 

-9-



--------------------------------------------------------------------------------

group of entities under common control with the Company, within the meaning of
Sections 414(b) and 414(c) of the Code (using the phrase “at least 50 percent”
rather than the phrase “at least 80 percent,” where applicable). The
determination of whether the Participant has had a termination of employment
from the Company shall be made by the Executive Compensation and Human Resources
Committee of the Board of Trustees, applying the rules set forth in Treas. Reg.
§1.409A-1(h) and any amendment thereof or successor thereto.

(aa) Trust. “Trust” shall mean the trust agreement with respect to the Plan
between the Company and the trustee specified therein.

(bb) Trustee. “Trustee” shall mean the trustee specified in the Trust.

(cc) Valuation Date. “Valuation Date” shall mean the last day of each Plan Year
and such other date(s) selected by the Trustee.

(dd) Year of Service. “Year of Service” shall mean each Plan Year in which the
Participant completes or has completed at least one thousand (1,000) Hours of
Service as a full-time employee of the Company and/or any direct or indirect
subsidiary of the Company. In addition, the Participant’s Years of Service shall
include each twelve (12) month period prior to the Effective Date ending on
August 31 in which he completed at least one thousand (1,000) Hours of Service
as a full-time employee of the Company and/or any direct or indirect subsidiary
of the Company. (As of the Effective Date, the Participant had completed 20
Years of Service.) Notwithstanding the foregoing, for the short Plan Year from
September 1 - December 31, 1998, the Participant shall receive credit for
one-third of a Year of Service, provided he completed at least 333.33 Hours of
Service in such Plan Year.

SECTION II. ELIGIBILITY FOR BENEFITS

The Participant shall be entitled to participate in this amended and restated
Plan following his execution of the amended and restated Participation
Agreement. Except for any

 

-10-



--------------------------------------------------------------------------------

rights to benefits under Section IV, the Participant shall cease to be a
Participant upon the earlier of (i) his Termination of Employment prior to his
Normal Retirement Date, and (ii) his Retirement.

SECTION III. CONTRIBUTIONS

(a) Provided the Participant completes at least one thousand (1,000) Hours of
Service during the Plan Year, the Company shall make a net contribution to the
Plan, as determined under paragraphs (b) and (c) below; provided, however, such
service requirement shall be waived if the Participant terminates service during
the Plan Year as a result of death or Disability. For the short Plan Year
commencing September 1, 1998 and ending December 31, 1998, “333.33” shall be
substituted for “one thousand (1,000)” in the preceding sentence.

(b) For each Plan Year ending prior to the Participant’s Normal Retirement Date,
the Company’s enrolled actuary shall determine the gross annual contribution
required for such year to fund the difference between (i) the present value of
the Participant’s Normal Retirement Benefit and (ii) his Company Retirement Plan
Accumulated Value. Such values and computations, except as otherwise defined
herein, shall be based on the following equation:

GC(t) = PVB(t)-AV(t) x S(t)

PVS(t)

The terms of the above equation are defined as follows:

 

(t) =

   a date of reference which in this case shall mean the last day of the Plan
Year of reference

GC(t) =

   gross annual contribution for a Plan Year of reference which is deemed paid
on the date (t)

PVB(t) =

   the single-sum present value of the Participant’s Normal Retirement Benefit
as of the date represented by (t) calculated by applying the Actuarial
Assumptions

AV(t) =

   the Participant’s Company Retirement Plan Accumulated Value as of the date
(t)

 

-11-



--------------------------------------------------------------------------------

S(t) =

   the Participant’s Compensation (without regard to the limitations provided in
Section I(k)) for the Plan Year ended on the date (t). For purposes of this plan
equation, the Compensation for the Plan Year will be deemed paid on the last day
of such year

PVS(t) =

   the present value on the date represented by (t) of the Participant’s
projected future Compensation for all Plan Years from and including (t) through
the last day of the Plan Year next preceding the Participant’s Normal Retirement
Date. For purposes of this equation, Compensation for each Plan Year will be
deemed paid on the last day of such year and shall be projected to increase
annually at the Salary Scale Rate. The present value at the date (t) of the
Participant’s projected future Compensation shall be calculated by applying the
Assumed Interest Rate

(c) The Company’s net contribution shall be equal to the difference between
(i) the gross contribution determined in paragraph (b) and (ii) the Company’s
contribution made on behalf of the Participant (other than elective and matching
contributions) to any other Company retirement plan described in Section
I(j)(2).

(d) The Company’s net contribution will be made within sixty (60) days following
the end of the Plan Year; provided, however, if a contribution is required for
the Plan Year in which the Participant’s Normal Retirement Date occurs, such
contribution shall be made within sixty (60) days following the Participant’s
Normal Retirement Date.

(e) Attached hereto as Schedule A is a sample computation for the Participant
computed as of the Effective Date based on various assumptions. Line 12 of
Schedule A reflects the gross contribution, line 13 reflects the projected
Company Contribution to the Company’s 401(k) plan, and line 14 reflects the net
contribution to the Plan.

SECTION IV. BENEFITS

(a) Retirement Benefit. Upon the Participant’s Retirement, the Company shall pay
the Participant commencing on the Retirement Benefit Commencement Date (as
defined herein), in lieu of the Participant’s “Disability Benefit” (as defined
herein), “Survivor Benefit” (as defined herein), and “Termination Benefit” (as
defined herein), an annual retirement benefit

 

-12-



--------------------------------------------------------------------------------

(“Retirement Benefit”) based on the balance of his Retirement Account.
Retirement Benefits shall in be paid in five (5) annual installments commencing
within sixty (60) days following Retirement (“Retirement Benefit Commencement
Date”) and on the four (4) anniversaries thereafter until five (5) installment
payments have been made. Annual benefits shall be calculated by dividing the
balance in the Participant’s Retirement Account as of the most recent
anniversary by the number of remaining payments, provided the entire balance
shall be distributed with the last installment.

(b) Termination of Employment Benefit. Following the Participant’s Termination
of Employment prior to the Participant’s Retirement, the Company shall pay the
Participant on the Termination Benefit Commencement Date (as defined herein), in
lieu of the Participant’s Retirement Benefit, Disability Benefit and Survivor
Benefit, a benefit (“Termination Benefit”) equal to his Vested Benefit.
Termination Benefits shall be paid in five (5) annual installments commencing
within sixty (60) days following Participant’s Normal Retirement Date
(“Termination Benefit Commencement Date”) and on the four (4) anniversaries
thereafter until five (5) installment payments have been made. Annual benefits
shall be calculated by dividing the balance of the Vested Benefit in the
Participant’s Retirement Account as of the most recent anniversary by the number
of remaining payments, provided the entire balance shall be distributed with the
last installment.

(c) Disability Benefit. If the Participant terminates employment prior to his
Normal Retirement Date due to a Disability, or incurs a Disability after
terminating employment, the Company shall pay the Participant commencing on the
Disability Benefit Commencement Date (as defined herein), in lieu of the
Participant’s Retirement Benefit, Survivor Benefit and Termination Benefit, a
disability benefit (“Disability Benefit”) equal to his Vested Benefit.

 

-13-



--------------------------------------------------------------------------------

Disability Benefits shall be paid in five (5) annual installments commencing
within sixty (60) days of the Plan Administrator’s determination of Disability
(“Disability Benefit Commencement Date”) and on the four (4) anniversaries
thereafter until five (5) installment payments have been made. Annual benefits
shall be calculated by dividing the balance of the Vested Benefit in the
Participant’s Retirement Account as of the most recent anniversary by the number
of remaining payments, provided the entire balance shall be distributed with the
last installment.

(d) Survivor Benefit – Death Prior to Commencement of Benefits. If the
Participant dies prior to commencement of Benefits, the Company shall pay to the
Participant’s beneficiary(ies) not later than the sixtieth (60th) day following
the Participant’s death (“Survivor Benefit Commencement Date”), in lieu of the
Participant’s Retirement Benefit, Disability Benefit and Termination Benefit, a
single-sum payment (“Survivor Benefit”) equal to his Vested Benefit.

(e) Survivor Benefit – Death After Commencement of Benefits. If the Participant
dies after Benefits have commenced but before he has received his entire
Benefit, the Company shall pay to the Participant’s beneficiary(ies), the
balance of his Vested Benefit in a single sum not later than the sixtieth
(60th) day following the Participant’s death.

(f) Participant’s Election to Receive Benefits in Alternate Form or at Alternate
Date. Notwithstanding the date on which Benefits are scheduled to commence or
the period over which benefits are payable under paragraphs (a), (b), (c),
(d) or (e), the Participant may, prior to commencing participation hereunder,
elect to receive Benefits at an earlier or later date and over a shorter or
longer time period or to have Survivor Benefits paid over a longer time period.
Once an election has been made by the Participant, such election shall be
irrevocable and cannot be changed.

 

-14-



--------------------------------------------------------------------------------

(g) Change of Control

 

 

(1)

Causing Termination of Employment. If the Participant’s Termination of
Employment occurs within six (6) months following a Change of Control, the
Participant’s entire Pre-2005 Retirement Account shall be paid in a single sum
within thirty (30) days of such termination. The Participant’s Post-2004
Retirement Account shall also be paid at that time, unless the Participant is a
“specified employee,” as defined in Treas. Reg. §1.409A-1(i) and any amendment
thereof or successor thereto on the date his Termination of Employment occurs
(other than on account of death). In this case, his Post-2004 Retirement Account
will not be paid to him during the first six (6) months after his Termination of
Employment, and will instead be paid to him on the first business day of the
seventh (7th) calendar month following the calendar month of such termination.

 

  (2)

Following Termination of Employment. If a Change of Control occurs following the
Participant’s Termination of Employment, the Participant’s entire Pre-2005
Retirement Account shall be paid in a single sum within thirty (30) days of the
effective date of the Change of Control. If the Change of Control meets both the
definition set forth in Section I(i) and the definition of “change in control
event” set forth in Treas. Reg. §1.409A-3(i)(5) and any amendment thereof or
successor thereto, then the Participant’s entire Post-2004 Retirement Account
shall also be paid at

 

-15-



--------------------------------------------------------------------------------

that time. Otherwise, the Participant’s Post-2004 Retirement Account shall
continue to be paid as provided on account of his Termination of Employment.

 

  (3) Liquidation or Dissolution of Company. If there is a liquidation or
dissolution of the Company, the Participant’s entire Pre-2005 Retirement Account
shall be paid in a single sum within thirty (30) days of the date of
(i) approval of such liquidation or dissolution by the shareholders or (ii) if
earlier, approval by the Board of Trustees. The Participant’s entire Post-2004
Retirement Account shall be paid pursuant to the Company’s termination and
liquidation of the Plan within twelve (12) months of a corporate dissolution
taxed under Section 331 of the Code, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that the amounts deferred
under the Plan are included in the Participant’s gross income in the later of
the following two (2) years (or, if earlier, in the taxable year in which the
amount is actually or constructively received): (i) the calendar year in which
the termination and liquidation of the Agreement occur, or (ii) the first
calendar year in which the payment is administratively practicable.

SECTION V. VESTING OF BENEFITS

The Participant shall be fully vested in his Benefits under the Plan at all
times.

SECTION VI. PAYMENT OF BENEFITS

(a) All Benefits shall be payable solely from the Retirement Account established
for the Participant. Such payment shall be made in cash, unless the Participant
or his beneficiary(ies) elect, and the Trustee in his sole discretion consents,
to pay the Participant or his beneficiary(ies) in kind with any property in the
Participant’s Retirement Account.

 

-16-



--------------------------------------------------------------------------------

(b) Beneficiary. The Participant shall designate a beneficiary or beneficiaries
by delivering written notice of such designation to the Trustee in such form as
the Company may prescribe. The Participant may revoke or modify the designation
at any time by a further written designation delivered to the Trustee in
accordance with the terms hereof. If for any reason more than one such
designation has been made, the most recent such designation shall control for
the purpose of any payments to be made by the Trustee.

(c) Beneficiary Under Other Plan Provisions. In the case of any payment that the
Company shall make under this Plan, the Participant’s beneficiary designation
shall be deemed automatically revoked in the event of the death of a beneficiary
or, if a beneficiary is the Participant’s spouse, in the event of dissolution of
marriage. If no designation shall be in effect at the time when any Benefits
payable by the Company or Trustee under this Plan shall become due, the
beneficiary shall be the spouse of the Participant or, if no spouse is then
living, the beneficiaries shall be the Participant’s children, per stirpes, or,
if none, the beneficiary shall be the legal representative of the Participant’s
estate. In the event a Benefit is payable by the Company or Trustee under this
Plan to a beneficiary who is a minor or a person declared incompetent, or to a
person incapable of handling the disposition of his property, the Company or
Trustee may pay such Benefit to the beneficiary’s guardian or legal
representative or, if none, to any other person having the care or custody of
the beneficiary. The Company or Trustee may require such proof of incompetency,
minority, legal custody, guardianship, etc., as it deems appropriate prior to
distribution of the Benefit. Such distribution shall completely discharge the
Company and its officers and trustees from all liability with respect to such
Benefit.

 

-17-



--------------------------------------------------------------------------------

SECTION VII. INVESTMENT OF CONTRIBUTIONS

(a) Self-Direction of Investments. The Trustee shall have the sole authority to
invest the assets of the Trust; however, the Participant may request that the
Trustee invest contributions made to the Participant’s Retirement Account in any
investment authorized by the Trust, including Company stock. The Trustee, in its
discretion, may agree to invest contributions in such self-directed investments;
provided, however, if the Trustee does not invest in such self-directed
investments, the value of the Participant’s Retirement Account and the Benefits
payable hereunder shall nonetheless be calculated as if such self-directed
investments were made. The Company shall make an additional contribution to the
Trust to cure any deficiency in the value of the Participant’s Retirement
Account to the extent the Trustee fails to follow the investment direction of
the Participant. Such contribution shall be made in the same manner and at the
same time as other contributions. The Participant and his beneficiary(ies) shall
have no interest in any assets purchased by the Trustee.

(b) Valuation of Assets. The Participant’s Retirement Account balance shall be
adjusted as of each Valuation Date for contributions, realized and unrealized
earnings and losses, and Benefit payments.

SECTION VIII. ADMINISTRATION AND INTERPRETATION OF THE PLAN

(a) Company. The Plan Administrator may appoint any person, or persons to assist
it in the administration and interpretation of this Plan including but not
limited to employing a certified actuary to determine the amount of the
Participant’s Benefits under this Plan. The Plan Administrator may adopt such
rules and regulations relating to this Plan as it may deem necessary or
advisable for the administration and interpretation of this Plan. Subject to
Section IX, interpretation of the Plan provisions by the Plan Administrator,
including, but not limited to determining the amount of the Participant’s
Benefits, shall be final and binding upon the Participant and his
beneficiary(ies).

 

-18-



--------------------------------------------------------------------------------

(b) Reliance Upon Information. The Company and the Plan Administrator shall not
be liable for any decision or action taken in good faith in connection with the
administration of this Plan. Without limiting the generality of the previous
sentence, any such decision or action taken by the Company or the Plan
Administrator in reliance upon any information supplied to it by an officer of
the Company, the Company’s legal counsel, the Company’s enrolled actuary, or the
Company’s independent accountants in connection with the administration of this
Plan shall be deemed to have been taken in good faith.

(c) Fiduciaries. The Plan Administrator is hereby designated as the Plan’s named
fiduciary, as defined in the Employee Retirement Income Security Act of 1974, as
amended.

(d) Cost of Administration. The costs of administering the Plan shall be paid by
the Company.

SECTION IX. CLAIMS AND REVIEW PROCEDURE

(a) Claims and Procedure. If the Participant or a beneficiary of the Participant
(hereinafter referred to as the “Claimant”) is denied all or a portion of any
expected Benefit under this Plan for any reason, he may file a claim with the
Plan Administrator. The Plan Administrator shall notify the Claimant within
sixty (60) days of allowance or denial of the claim, unless the Claimant
receives written notice from the Plan Administrator prior to the end of the
sixty (60) day period stating that (a) special circumstances exist which require
an extension of time for its decision (which extension may not exceed a period
of sixty (60) days from the end of the initial sixty (60) day period) and
(b) the date by which it expects to receive a final decision. The notice of the
Plan Administrator’s decision shall be in writing, sent by mail to Claimant’s
last known address, and, if a denial of the claim, shall contain the following

 

-19-



--------------------------------------------------------------------------------

information: the specific reasons for the denial; reference to the specific Plan
provisions on which the denial is based; if applicable, a description of any
additional information or material necessary for the Claimant to perfect the
claim and an explanation of why such information or material is necessary; and
an explanation of the Plan’s review procedures.

(b) Request for Review. A Claimant is entitled to request a review of any denial
of his or her claim by the Plan Administrator. The request for review must be
submitted to the Plan Administrator in writing within sixty (60) days of mailing
and notice of the denial. Absent a request for review within the sixty (60) day
period, the claim will be deemed to be conclusively denied.

(c) Review. The Claimant or his representative shall be entitled to review all
pertinent documents and to submit issues and comments in writing. The Plan
Administrator in its sole discretion may afford the Claimant a hearing. The Plan
Administrator shall render a review decision in writing within sixty (60) days
after receipt of a request for a review, provided that, in special circumstances
(such as to hold a hearing) the Plan Administrator may extend the time for
decision by not more than sixty (60) days upon written notice to Claimant. The
Claimant shall receive written notice of the Plan Administrator’s reviewed
decision, which shall contain specific reasons for the decision with references
to the specific Plan provisions on which the decision was based.

SECTION X. BENEFITS PAYABLE ONLY FROM ASSETS

OF THE COMPANY OR ANY TRUST CREATED TO PAY BENEFITS

(a) Trust. The Company shall establish a Trust Fund with the Trustee to which
all contributions required hereunder shall be made. Such trust shall be a
grantor trust under applicable provisions of the Code. All assets allocable to a
Participant’s Retirement Account shall be held in the name of the Trustee and,
subject to paragraph (b) below, shall solely be used

 

-20-



--------------------------------------------------------------------------------

to provide Benefits to the Participant and his beneficiary(ies). No moneys in
the Trust shall be returned to the Company until all obligations to the
Participant and his beneficiary(ies) have been satisfied in full.

(b) Unsecured Creditor. The right of the Participant or his beneficiary(ies) to
any Benefits under this Plan shall be solely that of an unsecured creditor of
the Company. Any insurance policy, annuity or other assets held by the Company
or the Trust in connection with its liabilities hereunder shall not be deemed to
be held under any trust for the benefit of the Participant or his
beneficiary(ies) or to be security for the performance of the obligations of the
Company, but shall be, and remain a general, unpledged and unrestricted asset of
the Company.

SECTION XI. AMENDMENT AND TERMINATION

Subject to any limitations or conditions imposed in a Participant’s employment
agreement or changes required by applicable law, the Board of Trustees may not,
prior to the end of any term of the Participant’s employment agreement, amend or
terminate this Plan. Provided, however, if the Participant has no employment
agreement or an employment agreement with a term of less than three (3) years,
the Board of Trustees may not amend or terminate this Plan prior to the third
anniversary of the Effective Date and each third anniversary thereafter without
the Participant’s consent. The Board of Trustees may not reduce or modify any
Benefits which have vested under Section V without the written consent of the
Participant or, if he has died, his beneficiary(ies). With respect to the
Participant’s Post-2004 Retirement Account, amounts paid as a result of the
termination of this Plan shall be paid pursuant to the rules set forth in Treas.
Reg. §1.409A-3(j)(4)(ix) or any amendment thereof or successor thereto

SECTION XII. MISCELLANEOUS

(a) Assignment of Benefits. Neither the Participant nor any beneficiary under
this Plan shall have any right to assign, transfer, pledge or otherwise encumber
the right to receive

 

-21-



--------------------------------------------------------------------------------

any Benefits hereunder, and any attempted assignment, transfer, pledge or other
encumbrance shall be void and have no further force and effect. No Benefits
payable hereunder shall in any manner be subject to the debts, contracts,
liabilities, engagements or torts of any person, nor shall they be subject to
attachment or other legal process for or against any person, except to such
extent as may be required by law.

(b) Employment Not Guaranteed by Plan. Neither this Plan nor any action taken
hereunder shall be construed as giving the Participant the right to be retained
as an employee of the Company or any direct or indirect subsidiary of the
Company for any period.

(c) Taxes. All taxes on amounts earned by the Trust shall be paid by the Company
from assets other than the assets held in the Trust. The Company shall direct
the Trustee to deduct from all Benefit payments or accruals made to the
Participant or to the Participant’s beneficiary(ies) hereunder all applicable
federal, state or local taxes required by law to be withheld from such payments
or accruals.

(d) Construction. The Plan shall be construed according to the laws of the
Commonwealth of Pennsylvania.

(e) Form of Communication. Any election, claim, notice or other communication
required or permitted to be made by the Participant or a beneficiary of the
Participant under this Plan shall be made in writing and in such form as shall
be prescribed. Such communication shall be effective upon written receipt or, if
mailed, when delivered to the United States Post Office if sent by certified
mail, return receipt requested, postage prepaid and addressed to Chairman and
Chief Executive Officer, Pennsylvania Real Estate Investment Trust, 200 South
Broad Street, Philadelphia, Pennsylvania 19102-3803.

 

-22-



--------------------------------------------------------------------------------

(f) Captions. The captions at the head of Sections of this Plan are designed for
convenience of reference only and are not to be resorted to for the purpose of
interpreting any provision of this Plan.

(g) Severability. The invalidity of any portion of this Plan shall not
invalidate the remainder, and the remainder shall continue in full force and
effect.

(h) Binding Agreement. The provisions of this Plan shall be binding upon the
Participant, the Company and their successors, assigns, heirs, executors, legal
representatives and beneficiaries.

(i) Number and Gender. When from the context it appears appropriate, each term
stated either in the singular or the plural shall include the singular and the
plural, and the pronouns stated either in the masculine, the feminine or the
neuter shall include the masculine, the feminine and the neuter.

(j) Designation of Trustee. The name and designation “Pennsylvania Real Estate
Investment Trust” is the designation of the trustees from time to time under the
Company’s Trust Agreement amended and restated as of December 16, 1987 and
recorded in the Office for the Recording of deeds in Norristown, Montgomery
County, Pennsylvania, in Deed Book 4864, page 1463, and all persons dealing with
the Company must look solely to the property thereof for the enforcement of any
claims against the Company, as neither the trustees thereof, officers, agents or
shareholders of the Company assume any personal liability for obligations
entered into by the Company by reasons of their status as said trustee, officer,
agent or shareholder.

(k) Section 409A Compliance. With respect to the Participant’s Post-2004
Retirement Account, this Plan and the Participation Agreement are intended to
comply with the requirements of section 409A of the Code and the final
regulations issued thereunder and shall be construed and interpreted in
accordance therewith in order to avoid the imposition of additional tax
hereunder.

 

-23-



--------------------------------------------------------------------------------

This amended and restated Plan is duly adopted by the Company this 30th day of
December, 2008.

 

PENNSYLVANIA REAL ESTATE
INVESTMENT TRUST By:  

/s/    Ronald Rubin

  Ronald Rubin, Chairman and Chief Executive Officer By:  

/s/    Robert McCadden

  Trustee

 

-24-



--------------------------------------------------------------------------------

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST SUPPLEMENTAL RETIREMENT PLAN

FOR JEFFREY A. LINN

SCHEDULE A – AUGUST 31, 1995

 

         

DOB

12/13/48

   

DOH

06/30/74

   

NRD

01/01/2014

   

YOS AT NRD

40 YEARS

            YEAR 1
08/31/95     YEAR 2
08/31/96     YEAR 3
08/31/97     YEAR 4
08/31/98  

1.

   SAMPLE PRE-RETIREMENT INTEREST RATE (i)    6.76 %   6.76 %   6.76 %   6.76 %

2.

   COMPENSATION FOR PLAN YEAR    116,827     122,084     127,578     133,319  

3.

   FIVE YEAR AVERAGE COMPENSATION    91,681     100,636     109,650     119,069
 

4.

   CURRENT YEAR ACCRUAL    N/A     N/A     N/A     N/A  

4A.

   PROJECTED MONTHLY BENEFIT AT NRD (NORMAL RETIREMENT BENEFIT “NRB”)   
11,230.29     11,230.29     11,230.29     11,230.29  

5.

   LUMP-SUM VALUE AT NRD OF NRB.    1,459,347     1,459,347     1,459,347    
1,459,347  

6.

   PRESENT VALUE OF NRB – EOY    439,776     469,504     501,243     535,127  

7.

   OFFSET – LEVEL PREMIUM RESERVE – EOY (BEFORE ITEM 14. CURRENT YR.)    0    
19,239     40,645     64,402  

8.

   OFFSET – DB PLAN ACCUM. – EOY    155,408     165,914     177,130     189,104
 

9.

   OFFSET – ACCUM. 401(k) DISCRET. – EOY ($0.00/YR. ASSUMED)    0     0     0  
  0  

10.

   NET PRESENT VALUE OF NRB – EOY (AFTER OFFSETS)    284,368     284,351    
283,468     281,621  

11.

   LEVEL % OF COMPENSATION    15.425 %   15.425 %   15.425 %   15.425 %

12.

   GROSS CONTRIBUTION – EOY    18,021     18,832     19,679     20,565  

13.

   401(k) DISCRETIONARY CONTRIBUTION CURRENT YEAR – EOY    0     0     0     0  

14.

   NET CONTRIBUTION NON-QUAL PLAN – EOY    18,021     18,832     19,679    
20,565  

15.

   THEORETICAL ACCUM. NON-QUAL. PLAN – EOY    18,021     38,071     60,324    
84,967  

16.

   THEORETICAL ACCUM. ALL PLANS – EOY    173,429     223,224     278,099    
338,473  

17.

   RESERVED    N/A     N/A     N/A     N/A      pmt=    N/A     N/A     N/A    
N/A  

18.

   COMP. WITH PROJ. SAL. SCALE (k= 4.5%)    116,827     122,084     127,578    
133,319  

19.

   PRESENT VALUE OF FUTURE SALARIES*    1,843,503     1,843,402     1,837,679  
  1,825,700  

20.

   RESERVED    N/A     N/A     N/A     N/A  

21.

   RESERVED    N/A     N/A     N/A     N/A  

 

* For this purpose, since all values and payments are determined as of the last
day of each plan year, salary is assumed paid as of such date.

 

-25-



--------------------------------------------------------------------------------

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

FOR JEFFREY A. LINN

SCHEDULE A – AUGUST 31, 1995

 

          YEAR 5
08/31/99     YEAR 6
08/31/2000     YEAR 7
08/31/2001     YEAR 8
08/31/2002  

1.

   SAMPLE PRE-RETIREMENT INTEREST RATE (i)    6.76 %   6.76 %   6.76 %   6.76 %

2.

   COMPENSATION FOR PLAN YEAR    139,318     145,587     152,138     158,984  

3.

   FIVE YEAR AVERAGE COMPENSATION    127,825     133,577     139,588     145,869
 

4.

   CURRENT YEAR ACCRUAL    N/A     N/A     N/A     N/A  

4A.

   PROJECTED MONTHLY BENEFIT AT NRD (NORMAL RETIREMENT BENEFIT “NRB”)   
11,230.29     11,230.29     11,230.29     11,230.29  

5.

   LUMP-SUM VALUE AT NRD OF NRB.    1,459,347     1,459,347     1,459,347    
1,459,347  

6.

   PRESENT VALUE OF NRB – EOY    571,301     609,921     651,152     695,170  

7.

   OFFSET – LEVEL PREMIUM RESERVE – EOY (BEFORE ITEM 14. CURRENT YR.)    90,710
    119,785     151,858     187,178  

8.

   OFFSET – DB PLAN ACCUM. – EOY    201,887     215,535     230,105     245,660
 

9.

   OFFSET – ACCUM. 401(k) DISCRET – EOY ($0.00/YR. ASSUMED) – EOY    0     0    
0     0  

10.

   NET PRESENT VALUE OF NRB – EOY (AFTER OFFSETS)    278,704     274,601    
269,189     262,332  

11.

   LEVEL % OF COMPENSATION    15.425 %   15.426 %   15.426 %   15.426 %

12.

   GROSS CONTRIBUTION – EOY    21,490     22,457     23,468     24,524  

13.

   401(k) DISCRETIONARY CONTRIBUTION CURRENT
YEAR – EOY    0     0     0     0  

14.

   NET CONTRIBUTION NON-QUAL PLAN – EOY    21,490     22,457     23,468    
24,524  

15.

   THEORETICAL ACCUM. NON-QUAL. PLAN – EOY    112,200     142,242     175,326  
  211,702  

16.

   THEORETICAL ACCUM. ALL PLANS – EOY    404,797     477,562     557,289    
644,540  

17.

   RESERVED    N/A     N/A     N/A     N/A      pmt=    N/A     N/A     N/A    
N/A  

18.

   COMP. WITH PROJ. SAL. SCALE (k= 4.5%)    139,318     145,587     152,138    
158,984  

19.

   PRESENT VALUE OF FUTURE SALARIES*    1,806,782     1,780,180     1,745,090  
  1,700,632  

20.

   RESERVED    N/A     N/A     N/A     N/A  

21.

   RESERVED    N/A     N/A     N/A     N/A  

 

* For this purpose, since all values and payments are determined as of the last
day of each plan year, salary is assumed paid as of such date.

 

-26-



--------------------------------------------------------------------------------

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

FOR JEFFREY A. LINN

SCHEDULE A – AUGUST 31, 1995

 

          YEAR 9
08/31/2003     YEAR 10
08/31/2004     YEAR 11
08/31/2005     YEAR 12
08/31/2006  

1.

   SAMPLE PRE-RETIREMENT INTEREST RATE (i)    6.76 %   6.76 %   6.76 %   6.76 %

2.

   COMPENSATION FOR PLAN YEAR    166,138     173,614     181,427     189,591  

3.

   FIVE YEAR AVERAGE COMPENSATION    152,433     159,292     166,460     173,951
 

4.

   CURRENT YEAR ACCRUAL    N/A     N/A     N/A     N/A  

4A.

   PROJECTED MONTHLY BENEFIT AT NRD (NORMAL RETIREMENT BENEFIT “NRB”)   
11,230.29     11,230.29     11,230.29     11,230.29  

5.

   LUMP-SUM VALUE AT NRD OF NRB.    1,459,347     1,459,347     1,459,347    
1,459,347  

6.

   PRESENT VALUE OF NRB – EOY    742,164     792,334     845,896     903,078  

7.

   OFFSET – LEVEL PREMIUM RESERVE – EOY (BEFORE ITEM 14. CURRENT YR.)    226,013
    268,652     315,404     366,603  

8.

   OFFSET – DB PLAN ACCUM. – EOY    262,267     279,996     298,924     319,131
 

9.

   OFFSET – ACCUM. 401(k) DISCRET - EOY ($0.00/YR. ASSUMED)    0     0     0    
0  

10.

   NET PRESENT VALUE OF NRB – EOY (AFTER OFFSETS)    253,884     243,686    
231,568     217,344  

11.

   LEVEL % OF COMPENSATION    15.426 %   15.426 %   15.426 %   15.426 %

12.

   GROSS CONTRIBUTION – EOY    25,628     26,781     27,986     29,245  

13.

   401(k) DISCRETIONARY CONTRIBUTION CURRENT
YEAR – EOY    0     0     0     0  

14.

   NET CONTRIBUTION NON-QUAL PLAN – EOY    25,628     26,781     27,986    
29,245  

15.

   THEORETICAL ACCUM. NON-QUAL. PLAN – EOY    251,641     295,433     343,390  
  395,848  

16.

   THEORETICAL ACCUM. ALL PLANS – EOY    739,921     844,081     957,718    
1,081,582  

17.

   RESERVED    N/A     N/A     N/A     N/A      pmt=    N/A     N/A     N/A    
N/A  

18.

   COMP. WITH PROJ. SAL. SCALE (k= 4.5%)    166,138     173,614     181,427    
189,591  

19.

   PRESENT VALUE OF FUTURE SALARIES*    1,645,862     1,579,756     1,501,196  
  1,408,988  

20.

   RESERVED    N/A     N/A     N/A     N/A  

21.

   RESERVED    N/A     N/A     N/A     N/A  

 

* For this purpose, since all values and payments are determined as of the last
day of each plan year, salary is assumed paid as of such date.

 

-27-



--------------------------------------------------------------------------------

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

FOR JEFFREY A. LINN

SCHEDULE A – AUGUST 31, 1995

 

          YEAR 13
08/31/2007     YEAR 14
08/31/2008     YEAR 15
08/31/2009     YEAR 16
08/31/2010  

1.

   SAMPLE PRE-RETIREMENT INTEREST RATE (i)    6.76 %   6.76 %   6.76 %   6.76 %

2.

   COMPENSATION FOR PLAN YEAR    198,123     207,039     216,356     220,000  

3.

   FIVE YEAR AVERAGE COMPENSATION    181,779     189,959     198,507     206,222
 

4.

   CURRENT YEAR ACCRUAL    N/A     N/A     N/A     N/A  

4A.

   PROJECTED MONTHLY BENEFIT AT NRD (NORMAL RETIREMENT BENEFIT “NRB”)   
11,230.29     11,230.29     11,230.29     11,230.29  

5.

   LUMP-SUM VALUE AT NRD OF NRB.    1,459,347     1,459,347     1,459,347    
1,459,347  

6.

   PRESENT VALUE OF NRB – EOY    964,126     1,029,301     1,098,882    
1,173,166  

7.

   OFFSET – LEVEL PREMIUM RESERVE – EOY (BEFORE ITEM 14. CURRENT YR.)    422,608
    483,803     550,604     623,455  

8.

   OFFSET – DB PLAN ACCUM. – EOY    340,704     363,736     388,325     414,576
 

9.

   OFFSET – ACCUM. 401(k) DISCRET. – EOY ($0.00/YR. ASSUMED)    0     0     0  
  0  

10.

   NET PRESENT VALUE OF NRB – EOY (AFTER OFFSETS)    200,814     181,762    
159,953     135,135  

11.

   LEVEL % OF COMPENSATION    15.426 %   15.426 %   15.426 %   15.425 %

12.

   GROSS CONTRIBUTION – EOY    30,561     31,937     33,374     34,876  

13.

   401(k) DISCRETIONARY CONTRIBUTION CURRENT
YEAR – EOY    0     0     0     0  

14.

   NET CONTRIBUTION NON-QUAL PLAN – EOY    30,561     31,937     33,374    
34,876  

15.

   THEORETICAL ACCUM. NON-QUAL. PLAN – EOY    453,169     515,740     583,978  
  658,331  

16.

   THEORETICAL ACCUM. ALL PLANS – EOY    1,216,481     1,363,279     1,522,907  
  1,696,362  

17.

   RESERVED    N/A     N/A     N/A     N/A      pmt=    N/A     N/A     N/A    
N/A  

18.

   COMP. WITH PROJ. SAL. SCALE (k= 4.5%)    198,123     207,039     216,356    
226,092  

19.

   PRESENT VALUE OF FUTURE SALARIES*    1,301,831     1,178,319     1,036,939  
  876,054  

20.

   RESERVED    N/A     N/A     N/A     N/A  

21.

   RESERVED    N/A     N/A     N/A     N/A  

 

* For this purpose, since all values and payments are determined as of the last
day of each plan year, salary is assumed paid as of such date.

 

-28-



--------------------------------------------------------------------------------

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

FOR JEFFREY A. LINN

SCHEDULE A – AUGUST 31, 1995

 

          YEAR 17
08/31/2011     YEAR 18
08/31/2012     YEAR 19
08/31/2013     NRD
01/01/2014  

1.

   SAMPLE PRE-RETIREMENT INTEREST RATE (i)    6.76 %   6.76 %   6.76 %   6.76 %

2.

   COMPENSATION FOR PLAN YEAR    230,000     230,000     240,000    

3.

   FIVE YEAR AVERAGE COMPENSATION    214,304     220,679     227,271     227,271
 

4.

   CURRENT YEAR ACCRUAL    N/A     N/A     N/A    

4A.

   PROJECTED MONTHLY BENEFIT AT NRD (NORMAL RETIREMENT BENEFIT “NRB”)   
11,230.29     11,230.29     11,230.29     11,230.29  

5.

   LUMP-SUM VALUE AT NRD OF NRB.    1,459,347     1,459,347     1,459,347    
1,459,347  

6.

   PRESENT VALUE OF NRB – EOY    1,252,472     1,337,139     1,427,530    
1,459,347  

7.

   OFFSET – LEVEL PREMIUM RESERVE – EOY (BEFORE ITEM 14. CURRENT YR.)    702,834
    789,254     883,267    

8.

   OFFSET – DB PLAN ACCUM. – EOY    442,601     472,521     504,463     515,707
 

9.

   OFFSET – ACCUM. 401(k) DISCRET. – EOY ($0.00/YR. ASSUMED)    0     0     0  
  3,067  

10.

   NET PRESENT VALUE OF NRB – EOY (AFTER OFFSETS)    107,037     75,364    
39,800    

11.

   LEVEL % OF COMPENSATION    15.425 %   15.426 %   15.426 %  

12.

   GROSS CONTRIBUTION – EOY    36,445     38,085     39,800    

13.

   401(k) DISCRETIONARY CONTRIBUTION CURRENT
YEAR – EOY    0     0     0    

14.

   NET CONTRIBUTION NON-QUAL PLAN – EOY    36,445     38,085     39,800    

15.

   THEORETICAL ACCUM. NON-QUAL. PLAN – EOY    739,279     827,339     923,067  
  943,640  

16.

   THEORETICAL ACCUM. ALL PLANS – EOY    1,884,714     2,089,114     2,310,797  
  1,462,414  

17.

   RESERVED    N/A     N/A     N/A        pmt=    N/A     N/A     N/A    

18.

   COMP. WITH PROJ. SAL. SCALE (k= 4.5%)    236,266     246,898     258,008    

19.

   PRESENT VALUE OF FUTURE SALARIES*    693,899     488,569     258,008    

20.

   RESERVED    N/A     N/A     N/A    

21.

   RESERVED    N/A     N/A     N/A    

 

* For this purpose, since all values and payments are determined as of the last
day of each plan year, salary is assumed paid as of such date.

 

-29-